NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                    Argued April 16, 2009
                                    Decided April 23, 2009


                                             Before
                             FRANK H. EASTERBROOK, Chief Judge
                             WILLIAM J. BAUER, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

No. 08-2753                                                     Appeal from the United
                                                                States District Court for the
VALERY VINAROV,                                                 Northern District of Illinois,
     Plaintiff-Appellant,                                       Eastern Division.
              v.                                                No. 05 C 2063
MOTOROLA, INC.,                                                 Susan E. Cox, Magistrate
    Defendant-Appellee.                                         Judge.



                                              Order
    After Motorola fired Valery Vinarov, he filed an employment-discrimination suit.
All claims based on federal law (Vinarov asserted that Motorola had discriminated
based on his age and national origin) were resolved in Motorola’s favor by the district
court, and Vinarov does not pursue them on appeal. He maintains, however, that he is
entitled to relief under a state-law theory that depends on the supplemental jurisdiction.
28 U.S.C. §1367. Vinarov contends that he developed a plan, using his contacts in Russia,
that increased Motorola’s business in that nation, and he insists that he is entitled to ex-
tra compensation for those efforts. Vinarov was a project manager in Motorola’s net-
working division, however, and not a salesman paid on commission. Motorola con-
tends that his salary covered all of his services on its behalf, including his efforts to ex-
pand business with Russia. A magistrate judge, presiding by consent, see 28 U.S.C.
§636(c), agreed with Motorola and granted judgment in its favor.
    Vinarov’s principal argument is that a clause in his employment contract assigning
to Motorola all copyrights, patents, and other intellectual property developed during
his time with the firm does not apply to his business plan for providing communica-
tions services to Russian customers. Let us suppose that Vinarov is correct about that
clause’s scope. Still, it is not enough to knock out a clause that would defeat the current
demand for compensation. Vinarov worked under a written employment contract; he
No. 08-2753                                                                              Page 2

received a salary for services in the firm’s employ. That some of these services turned
out to be related to sales rather than engineering or project management is unimpor-
tant. The salary is what it is; Motorola never agreed to pay him extra for work beyond
his role as a project manager, or for business plans that he says were conceived at
home.
    Vinarov was entitled to refrain from any work beyond his assigned tasks unless
Motorola promised higher pay. Apparently he negotiated with Motorola for a while
about compensation for using his Russian contacts. Nothing came of these negotiations.
Vinarov does not identify any rule of Illinois law (which governs this dispute) requiring
an employer to pay extra when an employee does tasks not in the job description.
Rules about quantum meruit and unjust enrichment do not apply to someone who is in
a contractual relation with the other party and seeks to be paid, beyond the agreed
amount, for volunteered services. See, e.g., Indiana Lumbermens Mutual Insurance Co. v.
Reinsurance Results, Inc., 513 F.3d 652 (7th Cir. 2008); Murray v. ABT Associates, Inc., 18
F.3d 1376 (7th Cir. 1994) (Illinois law); La Throp v. Bell Federal Savings & Loan Ass'n, 68 Ill.
2d 375, 370 N.E.2d 188 (1977).
    Concord Industries, Inc. v. Harvel Industries Corp., 122 Ill. App. 3d 845, 462 N.E.2d 1252
(1984), on which Vinarov principally relies, dealt with a situation in which a written con-
tract arguably had been supplemented by an oral contract covering additional subjects.
Vinarov might be in a similar situation were he arguing that he had an agreement with
Motorola on supplemental compensation for sales to Russia; he does not say that any
such agreement was reached, however, or that a misunderstanding about the existence
of such an agreement allows quasi-contractual recovery.
                                                                                     AFFIRMED